         Case 1:19-cr-10357-RGS Document 58-12 Filed 06/08/20 Page 1 of 1




                                                    EXHIBIT 13

Hello again attorney bloom,
For clarity, I have heard you. That you will send “somethings". Thank you. Specifically, I want
to clarify that I am asking for all evidence collected that is inculpatory or exculpatory,
impeachment evidence as well as witness statement including FD 302s IRS related files
etc. This is particularly important since the IRS for 2 months has not responded to my request
nor have they made available persons or transcripts requested which it appears that you have.
And it should include Mariposa emails which the FBI collected the day we agreed to settle. (Or
subsequently)

At this time I will not presume what I am entitled to under rules. The government knows better
that I its obligations Federal Rules of Criminal Procedure 16 et al, Jenkins, and other relevant rules. It is our
believe that disclosure of exculpatory and impeachment evidence when such evidence is material
to guilt or punishment must be shared.

Plaut requested information yet I only received summaries which we have prepared answers. He requested this in
order to understand what we were pleading to and to reach a decision to proceed with trial or plea. He did not
explain at that time the requirements governed by Fed Rules. Upon his departure from the case upon inspection it
appears that there is a lot of back up files to those W2-1 through W2-11 files.

There has been an evolution of the Information from the government as we have seen in the PSR process. This
includes new inferred allegations, new specific allegations particularly on loss calculation, and new ancillary
evidence like the single tape of a call that alleges threats

I would appreciate all that you have to be shared and the statements or information backing up the summaries as
well as the new inferences and allegations. This would include all material and witness on defendant, terra,
family member 1.

I will not pester you further on this directly and trust that this will be sufficient notice of the request. Regarding the
information I shared with PO, nothing has been shared since the draft PSR was made to all parties other than what I
have shared with you. There was information shared in advance of that during the process before the draft was
released 2 weeks ago.

Thank you.




David
davidjfondots@gmail.com
